Citation Nr: 0104235	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  99-20 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in the amount of $3,896.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to May 
1973. 

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 1999 decision of the 
Committee on Waivers and Compromises at the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  This decision denied waiver of recovery of an 
overpayment of improved death pension benefits in the amount 
of $3,896.  


FINDINGS OF FACT

1.  In June 1995, the RO granted the appellant VA improved 
death pension benefits.

2.  The appellant remarried on January 1, 1997.

3.  In March 1998, the appellant filed a Statement of Income 
and Net Worth and Eligibility Verification Report showing 
that she had remarried.

4.  In February 1999, the RO terminated the appellant's death 
pension benefits, effective January 1, 1997; this action 
resulted in an overpayment of $3,896.  

5.  The creation of the overpayment was not the result of 
fraud, misrepresentation or bad faith on the part of the 
appellant.

6.  The claims file contains several administrative 
irregularities, to include missing documents; the evidence is 
in equipoise as to whether the appellant is at fault in the 
creation of the overpayment.  

7.  Equity and good conscience prohibit recovery of an 
overpayment.


CONCLUSIONS OF LAW

1.  The overpayment was not created through fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the appellant.  38 U.S.C.A. § 5302(c) (West 1991); 38 
C.F.R. §§ 1.962(b), 1.965(b) (2000).

2.  Recovery of the overpayment is against equity and good 
conscience and waiver of the overpayment is warranted.  38 
U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.962, 
1.963, 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the appellant has not questioned the 
validity of the indebtedness at issue; instead, her 
contentions go to the question of her relative degree of 
fault in the creation of the debt.  In a letter dated in July 
1998, she stated that she "repeatedly" notified the RO that 
she had remarried.  Because the appellant has not questioned 
the validity of the indebtedness, and because the Board is 
satisfied that the debt was properly created, that question 
need not be examined further.  See Schaper v. Derwinski, 1 
Vet. App. 430, 434 (1991).  Also of note is that the RO 
considered the facts in this case, and concluded that the 
appellant had demonstrated bad faith in the creation of the 
overpayment now at issue.  Notwithstanding this, however, the 
Board must render an independent determination in this 
regard.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  
For the reasons that follow, the Board disagrees with this 
conclusion, and finds that waiver is not precluded pursuant 
to 38 U.S.C.A. § 5302(c) due to fraud, misrepresentation, or 
bad faith.

A waiver of recovery of an overpayment of disability pension 
benefits may be authorized in a case in which recovery of the 
overpayment would be against equity and good conscience.  38 
C.F.R. §§ 1.962, 1.963(a) (2000).  However, recovery of an 
overpayment of disability pension benefits may not be waived 
where there is an indication of fraud, misrepresentation, or 
bad faith.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963(a).  In 
making a determination, as to whether equity and good 
conscience prohibit recovery of an overpayment, the Board 
must consider the following: 1) fault of the debtor; 2) 
balancing of fault; 3) undue hardship; 4) defeat the purpose 
for which benefits were intended; 5) unjust enrichment to the 
debtor; and 6) changing position to one's detriment based on 
reliance of VA benefits.  38 C.F.R. § 1.965(a) (2000).  

"Bad faith" is defined in VA regulations as "unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  38 C.F.R. § 1.965(b); see also Richards 
v. Brown, 9 Vet. App. 255 (1998).

The evidence of record reflects that the RO originally 
awarded the appellant death pension benefits in June 1995, 
effective August 1, 1994.  In a June 1995 letter, she was 
notified that the rate of VA pension depends on total 
"family" income, and that she must notify VA immediately if 
income is received from any source other than those shown in 
her notification letter.  She was notified that a failure to 
notify VA about income changes may create an overpayment 
which will have to be repaid.  The notification also shows 
that the appellant was provided a VA Form 8767, which states 
that the rate of pension depends upon the amount of family 
income, that she should notify VA immediately if there was 
any change of income or net worth, and that when reporting 
income the total amount and source of all income received 
should be reported.

In October 1996, the RO changed the appellant's VA pension 
based on unreimbursed medical expenses.  A review of the 
notification letter shows that she was again informed that 
she report any changes in family income, or net worth 
increases.  

In February 1998, the RO received the appellant's Improved 
Pension Eligibility Verification Report (EVR) (VA Form 21-
0519S), in which she reported that she remarried in January 
1997 and that she was still married.  A report of contact (VA 
Form 119) indicates that in May 1998, the appellant stated 
that she had remarried on January 1, 1997.

In May 1998, the RO notified the appellant that it proposed 
to terminate her death pension benefits effective from 
January 1, 1997, based upon information showing that she had 
remarried.  She was provided 60 days to submit evidence in 
rebuttal, and 30 days to request a hearing.  

In July 1998, the appellant's benefits were terminated 
because of her unreported remarriage, effective from January 
1, 1997.  This action resulted in an overpayment of 
$3,896.00.

A review of the appellant's arguments, to include a letter 
received in July 1998, shows that she argues that she 
"repeatedly" informed the RO of her remarriage by phone, 
and that she sent the RO a letter to this effect.  She 
further argues that on each occasion that she phoned the RO, 
she was assured that this information was on file, and that 
she assumed that her benefits were for her dependents.  

The Board finds no indication of fraud, misrepresentation, or 
bad faith on the part of the appellant.  The appellant argues 
that she repeatedly informed the RO of her remarriage.  In 
this regard, the claims file includes a report of contact (VA 
Form 119) dated in July 1997, which shows that the claim was 
in adjudication as of April 1997, and that an award letter 
was sent in July 1997.  However, a copy of this award letter 
is not associated with the claims file.  No reason for the 
adjudication was provided.  The Board further notes that the 
claims file does not contain an EVR for 1996-1997.  Whether 
one was generated or just not retained is not known.

With regard to the evidence dated prior to the receipt of the 
appellant's March 1998 EVR, A VAF Form 1991 indicates that in 
April 1997, the file was in adjudication, without any reason 
provided.  However, the July 1997 award letter is missing.  
In addition, an EVR, if generated in 1997, is not on file.  
Finally, a report of contact (VA Form 119) dated in May 1998, 
shows that an EP154 (end product) was established in November 
1997.  However, there is no explanation as to what caused 
this end product to be generated.  The appellant has stated 
that she repeatedly informed the RO of her remarriage.  Based 
on the lack of documentation in the record, including a 
reason as to why the claims file was in adjudication at the 
RO in April 1997, and the missing July 1997 award letter and 
November 1997 end product, the Board finds that the 
appellant's assertions are plausible and that there is 
insufficient evidence to conclude that the appellant acted in 
bad faith prior to receipt of her March 1998 EVR.  

In the March 1998 EVR, the appellant reported her remarriage, 
which resulted in the creation of the instant overpayment.  
With regard to the period following receipt of the 
appellant's March 1998 EVR, the RO did not terminate the 
appellant's death pension benefits until February 1999.  It 
therefore appears that the RO failed to act in an expeditious 
manner after actual notice was placed in the claims file, and 
the Board is unable to find bad faith on the appellant's part 
after she took reasonable steps to notify VA of her 
remarriage.  Based on the foregoing, the Board finds that the 
evidence as of March 1998 does not show that the appellant 
acted in bad faith, as she reported that she had remarried.  

The Board further finds that equity and good conscience 
prohibit recovery of an overpayment.  In this regard, the 
evidence is in equipoise as to whether the creation of the 
debt was the fault of the appellant, in that it appears the 
RO's adjudication department had jurisdiction over the claim 
in April 1997 for unknown reasons.  Given this and the other 
previously mentioned irregularities in the claims file, the 
Board finds that the appellant's assertion that she reported 
her remarriage is plausible and that the evidence suggests a 
reasonable possibility of some fault on the part of VA.  In 
reaching this determination, the VA was placed on actual 
notice in February 1998.  There is no indication that this 
was acted upon.  A report of contact of March 1998 reflects 
that someone within VA was placed on notice.  The document 
tends to reflect that computer screens were reviewed and that 
nothing had been done.  This document was then filed down.  
In May 1998 another report of contact reflects that VA was 
again placed on actual notice.  It is not until May 12, 1998 
that VA started to act.  The allegation of bad faith, when 
presented with inactivity on the part of VA is not 
supportable.

Furthermore, it appears that the appellant would be subject 
to undue hardship should this overpayment be collected.  The 
appellant has remarried and she is not eligible at this time 
for nonservice-connected death pension benefits and she is 
not currently receiving any benefits from VA.  See 38 C.F.R. 
§§ 3.50(b)(2) and 3.55(a) (2000).  Therefore, any collection 
of the overpayment could not be achieved through reductions 
in future payments, and collection would have to come from 
the appellant's other sources of income.  The Board notes in 
the most recent EVR, dated in May 1999, the appellant 
reported that she had been unemployed since at least November 
1998, and that she has reported medical problems including 
significant medical expenses.  The record also shows that she 
has a minor child, considerable debt, and a monthly income of 
$660 in benefits from the Social Security Administration.  
Her monthly expenses totaled $740, thus exceeding her 
reported income.  Total assets were worth $3,000.  The Board 
therefore finds that undue financial hardship would be 
incurred by the appellant.  Although the appellant may have 
been at least partially fault in the creation of the 
indebtedness, the more important consideration is that 
recovery of the indebtedness would subject her to undue 
economic hardship.  The Board believes that the latter factor 
overrides other considerations, such as possible unjust 
enrichment.


ORDER

Entitlement to waiver of the recovery of an overpayment of VA 
benefits in the amount of $3,896.00 is granted.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

